Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. 
Nakamura (US 2020/0077009, hereinafter Nakamura) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Nakamura fails to teach or suggest “… a coarse phase detection based on a frame intensity of the previous preview frame and the preview frame to identify a trend of frame intensity; monitoring, by the electronic device, a plurality of transitional preview frames after the preview frame; detecting, by the electronic device, at least one transitional frame having a frame intensity less than a previous transitional frame from among the plurality of transitional preview frames; and selecting, by the electronic device, a next transitional frame as a succeeding preview frame after the preview frame based on a frame intensity of the at least one transitional frame 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 15 recite similarly allowed limitations.
Dependent claims 2-14 and 16-20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Nakamura discloses an image capturing apparatus includes an imaging element which is capable of simultaneously performing exposures of different exposure times, a detection unit configured to detect flicker; and a control unit configured to control the imaging element such that, in a case where imaging is performed at a frame rate shorter than a period of the flicker, a first image is captured in a first region of the imaging element for a first exposure time which is an exposure time settable in one frame, and a second image is captured in a second region of the imaging element for a second exposure time which is a difference between a time of an integer multiple of the first exposure time and a time of the period of the flicker (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696